Citation Nr: 0937132	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-03 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for left shoulder 
arthritis, to include as secondary to PTSD.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for diabetes mellitus, 
and if so, whether service connection should be awarded.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In a May 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective on September 24, 2004.  

By the way of a November 2006 rating decision, the RO 
increased the evaluation to 50 percent, effective on 
September 24, 2004.  Since the rating remains less than the 
maximum available schedular benefit awardable, the increased 
rating claim remains in controversy as.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Additionally, in a February 2009 rating decision, the RO 
denied service connection for left shoulder arthritis and 
continued and confirmed the denial of service connection for 
diabetes mellitus.  The Veteran filed a notice of 
disagreement for both issues in July 2009.  Since the Veteran 
has not been provided with a Statement of the Case for these 
issues, they are both addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The Board also notes that in the July 2009 correspondence, it 
appears that the Veteran seeks to reopen claims for service 
connection for skin condition and headaches.  These issues 
are referred back to the RO for appropriate action.   


FINDING OF FACT

Since the effective date of the grant of service connection, 
the service-connected PTSD is not shown to be manifested by 
more than occupational and social impairment with reduced 
reliability and productivity or difficulty in establishing 
and maintaining effective work relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's PTSD.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 
(2007).  No additional discussion of the duty to notify is 
therefore required.  Nevertheless, the Board notes that the 
Veteran received fully compliant VCAA notice through several 
letters dated February 2005, March 2006 and August 2008.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  

In this regard, VA obtained the Veteran's service treatment 
records and VA treatment records.  VA provided the Veteran 
with compensation examinations in March 2006, May 2007 and 
September 2008.  

Since the September 2008 VA examination, the Veteran has not 
contended that his disability has worsened since the initial 
grant of service connection; rather, he has only argued that 
his disability is worse than indicated by the currently 
assigned disability rating (50 percent).  The evidence in the 
form of medical findings obtained from the examination 
reports, as well as those findings from other pertinent 
medical evidence of record, are sufficient to rate the 
Veteran's disability under the criteria of the applicable 
Diagnostic Code.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


2.	Increased Rating for PTSD

Factual Background

The Veteran claims entitlement to a higher initial evaluation 
than 50 percent for his service-connected PTSD.  

A review of the record shows that the Veteran has been 
receiving treatment for his PTSD symptoms from the VA Medical 
Center in Washington, DC (VAMC-DC) and from the Vet Center in 
Washington, DC, since 2004 and 2005, respectively.  

Additionally, the record shows that the Veteran was 
hospitalized for his PTSD symptoms for a period of forty-four 
days at VA Medical Center in Lyons (VAMC-Lyons).  The 
Veteran's treatment records from these facilities show that 
he was treated with group therapy, individual therapy and 
psychotherapy medications.  

In conjunction with his claim, the Veteran underwent three VA 
psychiatric examinations.  

The Veteran was afforded the first VA psychiatric examination 
in March 2006.  In that examination report, the examiner 
noted that the Veteran complained of irritability and anger 
management problems.  He reported homicidal ideations but no 
actual intent.  He also reported symptoms of anxiety, 
depression, hyperviligence, intrusive thoughts, avoidance, 
nightmares and sleeping impairment.  The Veteran stated that 
he was divorced and had one son.  

On mental status examination, the examiner observed that the 
Veteran was alert and cooperative, but that he was tense and 
anxious throughout the examination.  There was no evidence of 
thought disorder and affective mood disturbance.  The 
Veteran's attention, memory and concentration were grossly 
intact.  The examiner found that the Veteran's PTSD symptoms 
were moderate to severe.  

The Veteran was afforded the next VA psychiatric examination 
in May 2007.  In that examination report, the examiner noted 
the Veteran complained of similar symptoms already mentioned 
above.  The examiner also noted that the Veteran reported he 
had been recently charged with assault of a police officer 
and was admitted into the PTSD program at VA.  

On mental status examination, the examiner observed that the 
Veteran was alert and cooperative, but appeared to be 
irritated and angered by certain topics that were unpleasant 
to him.  The Veteran denied symptoms of delusions, 
hallucinations, and suicidal or homicidal ideations.  

The Veteran did, however, express feelings of paranoia.  The 
examiner found that the Veteran was capable of limited social 
interactions and further, that his PTSD symptoms had lead to 
an early termination of job in education administration (14 
years ago).  The examiner assigned the Veteran a GAF scale 
score of 50.  

The Veteran underwent the final VA psychiatric examination in 
September 2008.  In that examination report, the examiner 
noted that the Veteran complained of many of the same 
symptoms.  The Veteran, however, reported that he no longer 
suffered from nightmares and continued to have problems with 
irritability.  

The Veteran reported that he had been arrested for a driving 
under the influence in 2005, but stated that there were no 
legal incidents within the last twelve months.  As for social 
involvement, the Veteran reported speaking to his son once a 
month and having one friend, but overall preferring to 
isolate himself from others because he becomes easily 
irritated with them.  He was no longer engaged in physical 
active because of his left shoulder and back condition and 
preferred to spend his time with reading and writing.  

On mental status examination, the September 2008 examiner 
observed that the Veteran's behavior was appropriate, but he 
appeared to be irritable and guarded.  The Veteran had 
symptoms of depression and anxiety.  There was no evidence of 
thought impairment, delusions or hallucinations, suicidal or 
homicidal ideations, memory loss due to PTSD, behaviors of 
obsessive rituals, panic attacks or impulse control.  

The examiner noted that the Veteran was orient to person, 
place and time.  The examiner opined that overall the Veteran 
had mild to moderate symptoms.  In particular, the examiner 
noted that the PTSD symptoms had mild to moderate affect on 
his employment and leisure activities; moderate to severe 
affect on his family role; and moderate affect on his 
physical health and his relationships.  The examiner noted 
that is symptoms did not affect his activities of daily 
living or routine responsibilities.  


Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  When evaluating the severity of a disability, VA 
will consider the entire history of the disability including 
records of social impairment.  See 38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A 100 percent disability rating is warranted for total 
occupational and social impairment.  Disability is manifested 
by such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  
  
Regarding the GAF scale score relevant to the case at hand 
the following applies.  GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  A GAF scale score from 41 to 50 is 
indicative of serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 4.21 
(2008).  

Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  


Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology has not reflected symptoms more than 
those identified under the 50 percent disability rating 
throughout the period of this appeal; therefore, "staged" 
ratings are not warranted.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  

After a review of the evidence on file from throughout the 
appeal period, the Board finds that the objective medical 
findings clearly do not support an assignment in excess of 50 
percent.  

For such an increase to the next higher 70 percent level, the 
evidence would have to show that the Veteran's service-
connected psychiatric disability causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and inability to establish and maintain effective 
relationships.  

Additionally, there would have to be objective medical 
evidence showing:  obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene.  38 C.F.R. § 4.130.  However, on 
review, these findings are not evident in the record.  

The most recent psychiatric examination report showed that 
the Veteran's PTSD disability was manifested by anxiety, 
depression, hyperviligence, intrusive thoughts, avoidance, 
withdrawn from other and sleeping impairment.  

Additionally, the September 2008 examiner opined that the 
Veteran's symptom had a mild to moderate affect on his social 
and occupational functioning.  These symptoms barely meet the 
criteria for the 50 percent evaluation under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  

Although the Veteran's symptoms appeared to be more severe in 
the earlier VA examination reports, at no point during the 
appeal period does the Veteran's overall PTSD symptomatology 
meet the criteria for a rating 70 percent.  

In this regard, both the March 2006 and May 2007 examiners 
noted that, at times, the Veteran's symptoms were severe, but 
overall were reflected by a GAF scale score of 52 and 50, 
respectively.  

As described, GAF scale scores within these ranges indicated 
moderate to severe symptoms and do not indicate the more 
severe symptoms as reflected by the 70 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Boards notes that the Veteran's disability has affected 
his employment and his relationships with others and 
contributed to at least one criminal charge.  Despite the 
evidence that the Veteran is socially withdrawn and becomes 
irritated easily with others, the record shows that he has 
found other outlets alleviate his symptoms, such as reading 
and writing.  

Further, even though the record shows that the Veteran has 
been unemployed for the over 15 years, the September 2008 VA 
examiner did not find that the Veteran was unemployable 
because of his PTSD.  

Rather, the examiner noted that the Veteran's PTSD symptoms, 
at most, moderately impair his ability to work.  These 
objective medical findings clearly do not support an 
assignment in excess of 50 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

In short, after a review of all the evidence of record, the 
Board finds that the currently assigned 50 percent rating is 
appropriate, and that disability due to the Veteran's 
service-connected psychiatric symptoms do not warrant an 
increased evaluation to the next higher rating (and does not 
approximate those criteria).  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

Finally, the Board does not find that a referral for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  

Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his PTSD has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  

The Board observes that the Rating Schedule provides for 
higher ratings for the psychiatric disorder, including a 
potential 100 percent evaluation for the service-connected 
PTSD.  As explained, the Veteran does not have the symptoms 
identified in the criteria that even warrant a rating in 
excess of 50 percent.  

While the disability has caused some occupational impairment, 
the Board finds that such impairment is not sufficient, in 
this case, to warrant consideration of an extraschedular 
rating.  The 50 percent evaluation adequately addresses 
occupational impairment at this time.  Further, there is no 
medical finding that the Veteran is unemployable.  



ORDER

An increased, initial evaluation in excess of 50 percent for 
the service-connected PTSD is denied.  




REMAND

As determined, the Veteran has not yet received a statement 
of the case after his submission of a timely notice of 
disagreement from a February 2009 rating decision, on the 
issues of service connection for left shoulder arthritis, and 
whether new and material evidence has been received to reopen 
a claim of service connection for diabetes mellitus.  

Thus, because the Veteran has filed a notice of disagreement, 
a remand to the RO is necessary in order for the RO to issue 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these matters are REMANDED to the RO for the 
following action:

The RO should provide the Veteran a 
Statement of the Case as to the issues 
of: (1) entitlement to service connection 
for left shoulder arthritis; and (2) 
whether new and material evidence has 
been received to reopen a claim of 
service connection for diabetes mellitus.  
The Statement of the Case should be sent 
to the latest address of record for the 
Veteran.  The RO should inform the 
Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2008).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


